         Case 2:18-cr-00368-GEKP Document 42 Filed 05/01/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :
                                                       :
                                                       :
               v.                                      :      Criminal No. 18-368
                                                       :
                                                       :
DAMILARE SONOIKI                                       :

            DEFENDANT’S MOTION FOR MODIFICATION OF CONDITIONS
             OF RELEASE TO PERMIT TRAVEL TO SEEK EMPLOYMENT

       Damilare Sonoiki, by his attorney, Mark Wilson, Assistant Federal Defender, moves that

the Court modify his conditions of release to permit travel to seek employment and in support of

this Motion it is averred that:

       1.    On September 19, 2018, Damilare Sonoiki made his intial appearance before this

Court and entered a plea of guilty to the charges in the Information that had been filed on August

29, 2018. At that hearing he was granted presentence release on certain conditions among which

was a travel restriction to the Central District of California, where he was then residing, and the

Southern District of Texas, where is mother resides.

       2.    The conditions of Mr. Sonoiki’s release were modified by Order of the Court on

December 10, 2018, to permit him to reside with his mother in the Southern District of Texas.

Mr. Sonoiki’s lease in California had expired. In the Order modifying his release conditions his

travel was “restricted to the Southern District of Texas, or other locations with prior approval by

Pretrial Services.”

       3.    Mr. Sonoiki has been unable to obtain employment in the Southern District of

Texas. He seeks permission of the Court to be able to travel for the purpose of seeking
         Case 2:18-cr-00368-GEKP Document 42 Filed 05/01/19 Page 2 of 3




employment. Mr. Sonoiki has been previously employed as a script writer for television shows.

His best chance of obtaining employment is in this field. The places where employment can be

obtained in this field are almost exclusively in Los Angeles and New York.

       4.    Mr. Sonoiki has had some telephone contacts with individuals who might be willing

to provide him with employment, but he would be required to travel for face-to-face meetings.

He therefore desires to be permitted to travel to explore employment opportunities with prior

notice to Pretrial Services regarding dates of travel.

       WHEREFORE Damilare Soniki respectfully requests that the Court modify his

conditions of release to permit travel to look for work with prior notice to Pretrial Services.

                                                         Respectfully submitted,



                                                         /s/ Mark Wilson
                                                         Mark Wilson
                                                         Assistant Federal Defender
         Case 2:18-cr-00368-GEKP Document 42 Filed 05/01/19 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
               v.                                    :       Criminal No. 18-368
                                                     :
                                                     :
DAMILARE SONOIKI                                     :

                                           ORDER

       AND NOW this                day of May, 2019, upon consideration of the Defendant’s

Motion for Modification of Conditions of Release to Permit Travel to Seek Employment, it is

hereby ORDERED that the Motion is GRANTED. The conditions of Mr. Sonoiki’s release are

modified to permit him to travel outside of the Southern District of Texas with prior notice to

Pretrial Services for the purpose of seeking employment.

                                                     SO ORDERED:




                                                     GENE E. K. PRATTER, J.
                                                     United States District Court
